 In the MatterOf IMPERIALVALLEY GRAPEFRUIT GROWERS ASSOCIATIONandTRUCK DRIVERS,WAREHOUSEMENAND HELPERS UNIONNo.898, A. F. L.Case No. 01-R-W96.Decided May 8,1944Mr. Edward Achstetter,of El Centro, Calif., for,the Union.Mr. Seymour J. Spelman,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Truck Drivers, Warehousemen andHelpers Union, No. 898, A. F. L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Imperial Valley Grapefruit Growers Asso-ciation, El Centro, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before George H. O'Brien, Trial Examiner. Said hearing washeld at Los Angeles, California, on April 14, 1944.The Unionappeared, participated, was afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues. The Company was served with a copy of the Noticeof Hearing, but did not appear. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and Pare hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYImperial Valley Grapefruit Growers Association, a cooperativecitrus packing association incorporated under the laws of the State ofCalifornia and having as its members citrus growers in the ImperialValley of California within a general radius of 40 miles of El Centro,California, is engaged in the business of packing grapefruit.During56 N. L. R. B., No. 72.359 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1942-1943 season it packed and shipped 462 carloads of grape-fruit valued in excess of $300.000, of which 415 cars were consigned todestinations outside the State of California.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act?H. THE ORGANIZATION INVOLVEDTruck Drivers, Warehousemen and Helpers Union, No. 898, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of the employees in the allegedappropriate' unit until the Union has been certified by the Board inan appropriate unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the Union's proposal, that all truck-drivers, warehousemen, and production workers, excluding clericalemployees and all supervisory' employees with authority to hire, pro-mote, discharge; discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9, (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-1The facts relating to the business of the Company are based upon a stipulation enteredinto between the Company and an attorney for the Board2The Field Examiner reported that the Union submitted 19 authorization cards ; thatthe names of the 19 persons appearing on the cards were listed on the Company's pay roll,which contained the names of 29 employees in the appropriate unit,and the cards bore cur-,rent dates. IMPERIAL VALLEY GRAPEFRUIT GROWERS ASSOCIATION361roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRF,G'rED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Imperial ValleyGrapefruit Growers Association, El Centro, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as,agent- for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules' and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by Truck Drivers, Warehousemen and HelpersUnion, No. 898, A. F. L., for the purposes of collective bargaining.